UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6993


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TEEK BRIM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00247-JAB-1)


Submitted:   October 18, 2012             Decided:   November 2, 2012


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Teek Brim, Jr., Appellant Pro Se.       Robert Michael
Hamilton, Assistant United States Attorney, Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Teek Brim, Jr., appeals the district court’s

order denying his motion for reduction of sentence.                We have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.              United

States v. Brim, No. 1:07-cr-00247-JAB-1 (M.D.N.C. May 21, 2012).

We deny Brim’s motion for appointment of counsel.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2